Title: From Thomas Jefferson to Joseph Dickerson and Isaac Winfrey, 4 November 1792
From: Jefferson, Thomas
To: Dickerson, Joseph,Winfrey, Isaac



Gentlemen
Philadelphia Nov. 4. 1792.

The bonds you gave me for £28 payable Dec. 15. 1792 and £28. payable Dec. 15. 1793. are put into the hands of Mr. Richard Hanson whom I have constituted my attorney for receiving and applying the monies. To him therefore at his residence in Petersburg you will be pleased to pay them, and his receipt and proceedings relative thereto shall be good. I am Gentlemen your very humble servt

Th: Jefferson

